UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1608


IBRAHIM MUSA,

                    Petitioner,

             v.

ROBERT M. WILKINSON, Acting Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: January 25, 2021                                       Decided: February 9, 2021


Before WILKINSON, FLOYD, and RUSHING, Circuit Judges.


Petition denied in part and dismissed in part by unpublished per curiam opinion.


Irena I. Karpinski, Washington, D.C., for Petitioner. Jeffrey Bossert Clark, Acting
Assistant Attorney General, Stephen J. Flynn, Assistant Director, James A. Hurley, Office
of Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ibrahim Musa, a native and citizen of Sierra Leone, petitions for review of an order

of the Board of Immigration Appeals (Board) dismissing his appeal from the immigration

judge’s (IJ) decision denying his motion to reconsider the denial of his motion to reopen.

We deny in part and dismiss in part the petition for review.

       We conclude that the Board did not abuse its discretion in upholding the IJ’s

decision denying Musa’s motion to reconsider. See Narine v. Holder, 559 F.3d 246, 249

(4th Cir. 2009) (stating standard of review). We lack jurisdiction to review the Board's

decision declining to exercise its sua sponte authority to reopen. See Lawrence v. Lynch,

826 F.3d 198, 206 (4th Cir. 2016); Mosere v. Mukasey, 552 F.3d 397, 400-01 (4th Cir.

2009). We also lack jurisdiction to consider Musa’s arguments concerning equitable

tolling that were not raised before the Board. 8 U.S.C. § 1252(d)(1); Tiscareno-Garcia v.

Holder, 780 F.3d 205, 210 (4th Cir. 2015).

       We therefore deny the petition for review in part for the reasons stated by the Board

in its dismissal of Musa’s appeal. In re Musa, (B.I.A. May 5, 2020). We dismiss the

petition for review in part insofar as Musa challenges the Board’s decision not to sua sponte

reopen his case and raises arguments not raised at the administrative level. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                               PETITION DENIED IN PART
                                                                 AND DISMISSED IN PART




                                             2